Citation Nr: 0815672	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post open reduction internal fixation with lateral 
stabilization procedure, right ankle.

2.  Entitlement to a rating in excess of 20 percent for a 
disability manifested by mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The evidence of record indicates that a hearing before a 
Veteran's Law Judge sitting at the RO as requested by the 
veteran was scheduled in August 2006 and that the veteran 
failed to report.  Therefore, his request for a Board hearing 
is considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

The veteran had also perfected an appeal with respect to the 
issue of entitlement to service connection for a left foot 
disorder secondary to the service-connected right ankle 
disability.  However, a May 2005 rating action granted 
service connection for plantar fasciitis and flat foot 
deformity.  Thus, the secondary service connection claim is 
no longer in appellate status.

The Board remanded the case in March 2007 for further 
development.  The case has been returned for appellate review 
and adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show 
ankylosis of the right ankle; abduction, adduction, inversion 
or eversion deformity; or marked interference with employment 
or frequent periods of hospitalization due to the right ankle 
disability.

2.  The veteran's mechanical low back pain has been 
productive of complaints of pain; objectively, the veteran 
had forward flexion to greater than 30 degrees, with no 
demonstration of ankylosis and with no additional functional 
loss with repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post open reduction internal 
fixation with lateral stabilization procedure, right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code (DC) 
5271 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a disability manifested by mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, DC 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2005 and April 2007, subsequent to the initial RO 
decisions that are the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  Furthermore, 
subsequent to the adverse rating decisions, the claims were 
readjudicated, most recently in a September 2007 supplemental 
statement of the case addressing both issues.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In any event, in April 2006 and 
October 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.

The Board acknowledges that the VCAA letters noted above do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the veteran was notified of the applicable 
diagnostic codes for the right ankle disability in a 
statement of the case issued in July 2001, and a supplemental 
statement of the case issued in December 2005; and for the 
low back disability, in the statement of the case issued in 
December 2005.  Thus, he can be expected to understand the 
diagnostic codes as explained in that correspondence.  
Moreover, the December 2005 statement of the case included 
the provisions of 38 C.F.R. §§ 3.321 and 4.1, which indicate 
that employability is a rating consideration.  Additionally, 
the veteran was provided a VCAA letter in April 2007 prior to 
a final adjudication in a supplemental statement of the case 
issued in October 2007.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his notice 
of disagreement received in January 2002 regarding his right 
ankle disability and in a notice of disagreement received in 
January 2005 regarding his low back disability, the veteran 
discussed the signs and symptoms of each disability with 
particular emphasis on the impact that the disability has on 
his daily life and employment.  He discussed the impact of 
his right ankle disability on his daily life and employment 
at VA examinations in July 2000, August 2000, August 2001, 
January 2002, two examinations in September 2004, April 2005 
and February 2006.  He also discussed the impact of his low 
back disability on his daily life and employment at VA 
examinations in September 2004 and February 2006.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examinations.  Moreover, the veteran's statements in support 
of his claim are of record.  The appellant was afforded 
multiple VA medical examinations on the dates above stated.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II. Pertinent legal criteria for disability evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

III. Right ankle

The veteran seeks an increased rating for his right ankle 
disability.  

At the outset, it is noted that the veteran is in receipt of 
a 100 percent temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for the period from September 26, 2001, until February 
1, 2002.  Accordingly, the veteran's increased rating claim 
excludes consideration of this time period, and the degree of 
disability demonstrated during such time cannot, standing 
alone, support a higher evaluation during any other portion 
of the rating period on appeal.  

Throughout the rating period on appeal he is assigned a 20 
percent evaluation pursuant to DC 5010-5271.

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis. See 38 
C.F.R. § 4.71a, DC 5010 (2002).  Under 38 C.F.R. § 4.71a, DC 
5003 (2007), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

Limitation of ankle motion is addressed under DC 5271.  That 
diagnostic code provides a 20 percent evaluation for marked 
limitation of motion.  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Again, the veteran has been in receipt of a 20 percent 
evaluation throughout the rating period on appeal.  That 20 
percent rating represents the maximum schedular evaluation 
under Diagnostic Code 5271.  Thus, that diagnostic code 
cannot serve as a basis for an increased rating.

The Board has considered whether any alternate diagnostic 
codes may afford the veteran a higher evaluation for his 
service-connected right ankle disability.  
In this vein, DC 5270 provides a 30 percent evaluation for 
ankle ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  

The competent evidence of record has been reviewed and such 
evidence fails to demonstrate right ankle ankylosis.  Rather, 
VA examination in in August 2000 revealed dorsiflexion from 
5-10 degrees, and plantar flexion from 35-40 degrees.  
Subsequent VA examination in August 2001 showed 5 degrees of 
dorsiflexion and 30-35 degrees of plantar flexion, which was 
described as slight limitation of motion.  Another VA 
examination in August 2002 showed approximately 5 degrees of 
dorsiflexion and 35-40 degrees of plantar flexion.  VA 
examination in September 2004 showed that dorsiflexion was 
approximately zero degrees, and, at another examination the 
same day, he did not dorsiflex past zero actively or 
passively.  However, ankylosis was not diagnosed.  Moreover, 
at subsequent examinations in April 2005 and in February 2006 
dorsiflexion was to 5 degrees and 20 degrees, respectively.  
As there is no medical evidence of record that the veteran's 
right ankle is ankylosed or of abduction, adduction, 
inversion or eversion deformity, a higher evaluation of the 
veteran's right ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 is not justified.

In reaching the above conclusion, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the testimonial and clinical records 
reveal persistent complaints of right ankle pain.  For 
example, the veteran stated in October 2000 that he wore an 
ankle brace for support, had inserts in his shoes, and 
claimed that his right ankle was always swollen and tender.  
VA outpatient treatment records show complaints of right 
ankle pain, tenderness, and swelling.  At his August 2000 VA 
examination he reported daily swelling and stated that his 
right ankle symptoms worsened with running and prolonged 
standing.  He stated that his pain could reduce his function 
significantly, and that he had difficulty ambulating at 
times.  At his September 2004 VA examination, he reported 
that he wore an ankle brace.  He reported frequent right 
ankle flare-ups at his April 2005 VA examination.  Finally, 
he reported intermittent daily pain, rated as a 5 out of 10 
in intensity, upon VA examination in February 2006.  He rated 
his pain on flare up as 8 out of 10.  

It is acknowledged that the veteran is competent to give 
evidence about the symptoms he experienced. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds 
the veteran's pain complaints to be credible and consistent 
with the evidence of record.  Furthermore, the veteran's pain 
complaints have also been objectively demonstrated in the 
record.  For example, the VA examiner in August 2000 detected 
pain in the right ankle at the deltoid ligament area.  The 
examiner also commented that there appeared to be a definite 
effect of weakened movement, fatigue and pain at the right 
ankle.  During flare-ups, the examiner estimated that the 
veteran's weakened movement, fatigue and pain would reduce 
his overall range of motion by 25 percent.  VA examination in 
September 2004 revealed pain along the medial malleolar, at 
the level of the ankle joint.  An April 2005 VA examination 
report indicated pain along the medial aspect of the right 
ankle, behind the medial malleolus along the course of the 
tibialis posterior tendon.  Finally, there was pain with 
range of motion testing in February 2006.

Despite the complaints and findings noted above, the evidence 
does not indicate 
additional functional impairment such as to enable a finding 
that the veteran's disability picture most nearly 
approximates the next-higher 30 percent evaluation under DC 
5270.  Indeed, while right ankle pain is shown, the competent 
evidence simply fails to demonstrate that such pain resulted 
in additional functional limitation comparable to ankylosis.  
Again, the majority of the findings showed at least 5 degrees 
of dorsiflexion and the veteran consistently had plantar 
flexion that was near-complete.  See 38 C.F.R. § 4.71a, Plate 
II (2007).    

Based on the foregoing, an increased rating is not warranted 
here under DC 5270.  Moreover, there are no other relevant 
diagnostic codes that provide a rating in excess of 20 
percent.  

In sum, there is no basis for an evaluation in excess of 20 
percent for status post open reduction internal fixation with 
lateral stabilization procedure, right ankle, for any portion 
of the rating period on appeal, excluding the period for 
which a temporary total rating had been assigned. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his right ankle disorder.  The evidence also does not 
showed marked interference with employment due solely to the 
right ankle disability.  Other than during a period of 
convalescence after right ankle surgery in September 2001, at 
examinations the veteran has reported that he was working.  
In September 2004 an examiner noted that the veteran appeared 
to be working in his usual occupation.  In April 2005, the 
veteran reported working as an administrative assistant at a 
mostly desk job.  The examiner noted there was an effect on 
the veteran's usual occupation, which was a limitation of 
standing or walking long distances.  This effect would appear 
to be minimal as the veteran had stated that he mostly worked 
at a desk.  In February 2006 an examiner opined that there 
was no effect on the veteran's usual occupation or daily 
activities except that he could not do prolonged standing or 
run.  

In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference due to his right 
ankle disability with employment.  The schedular rating 
criteria are adequate for evaluating this case.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IV. Spine

The veteran seeks a higher evaluation for a low back 
disability.  
His request for an increased rating was received by the RO on 
December 23, 2003.

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for a disability manifested 
by mechanical low back pain pursuant to DC 5237.  That 
diagnostic code contemplates lumbar strain, which is 
evaluated under the general rating formula for diseases and 
injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5237.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5237.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in September 2004, the 
veteran had forward flexion to 90 degrees with mild pain 
beginning at 60 degrees.  At a VA examination of the spine in 
February 2006, active lumbar flexion was from 0 to 60 degrees 
with active painful motion beginning at 45-60 degrees.  
Again, flexion would have to be limited to 30 degrees to 
achieve a higher rating.  There is also no showing of 
ankylosis.

The Board again acknowledges that additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination must be considered in 
evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, VA outpatient treatment records and 
examination reports reflect complaints of back pain.  
Additionally, pain was noted with range of motion testing, as 
indicated above.  September 2004 opined that other than very 
mild limitation of motion due to pain, the veteran did not 
demonstrate any functional or motion limitations.  He did not 
demonstrate weakness, fatigability or incoordination.  The 
examiner in February 2006 stated that there was no additional 
range of motion loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  Thus, 
the evidence does not establish additional functional 
impairment such as to enable a finding that the veteran's low 
back disability picture most nearly approximates the next 
higher 40 percent evaluation under the general rating 
formula.  

The Board has considered whether any alternate diagnostic 
codes could afford a higher evaluation here.  However, the 
only code section affording different criteria from the 
general rating formula is DC 5243, for intervertebral disc 
syndrome.  However, as disc disease has not been 
demonstrated, evaluation under DC 5243 is not appropriate.  

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  

In the present case, the Board finds no basis for assignment 
of a separate neurologic rating.  On examination in September 
2004, the veteran denied having symptoms in his lower 
extremities or symptoms or in his buttocks, and denied having 
bowel or bladder difficulty or other associated feature or 
symptoms with his low back disability.  Neurologically, he 
demonstrated normal strength, intact sensation and 2+ deep 
tendon reflexes throughout his lower extremities.  On 
examination in February 2006, there was no reported numbness 
in the legs except the right ankle.  The veteran reported 
that no medical provider had diagnosed bowel or bladder 
incontinence related to the spine condition.  No other 
associated features or symptoms were reported.  There was no 
lumbar muscle spasm and no lumbar weakness.  Sensation was 
intact to pinprick and light touch on feet and ankles.  No 
other evidence demonstrates neurologic deficit attributable 
to the lumbar spine such as to warrant a separate evaluation.  

In sum, there is no support for a rating in excess of 20 
percent, or for assignment of a separation neurologic 
evaluation, for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a service-connected status post open reduction 
internal fixation with lateral stabilization procedure, right 
ankle is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for a disability manifested by mechanical low back 
pain is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


